Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 is missing a Period at the end.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 17-20 and 22 of U.S. Patent No. 11,374,351 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the U.S. Patent No. 11,374,351 B2 contain claims drawn similar claim language.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The Bolded text shows the similarity of the U.S. Patent No. 11,374,351 B2 with Instant application of claims 1938:



	
Instant Application
US Patent (US. 11,374,351 B2)
19. A connector component comprising: a plurality of electric contacts, each one of the plurality of electric contacts arranged to electrically connect to one of a plurality of concentrically arranged circular conductive tracks of another connector component; and a flexible membrane having traversing holes, the flexible membrane being traversed by the plurality of electric contacts at respective ones of the traversing holes, wherein side walls of the plurality of electric contacts are in contact with side walls of the corresponding traversing holes of the flexible membrane to provide for a seal between the plurality of electric contacts and the flexible membrane.
1.  A contact block for a connector, the contact block comprising: a first insulating part; a second insulating part; a flexible membrane having traversing holes; a plurality of electric contacts, the flexible membrane is traversed by the plurality of contacts at respective ones of the traversing holes, wherein side walls of the plurality of electric contacts are in direct contact with side walls of the corresponding traversing holes of the flexible membrane to provide for a seal between the plurality of contacts and the flexible membrane. 
20. The connector component according to claim 19, wherein each one of the plurality of electric contacts is configured to provide for a degree of freedom in an axial direction of the respective electric contact, allowing to both exert a force on the another connector component when the connector component is connected to the another connector component, and provide an independence of movement between different electric contacts.
4. The contact block according to claim 1, wherein each one of the plurality of electric contacts is configured to provide for a degree of freedom allowing to both exert a force on a counter-part positioned opposite the contact block and provide an independence of movement between different electric contacts.
21. The connector component according to claim 19, further comprising: a locking system configured to permit a rotation of the connector component relative to the another connector component.
19. The connector according to claim 14, further comprising: a locking system configured to allow a rotation of the plug to be blocked or limited relative to the socket.
22. The connector component according to claim 19, further comprising: a first and a second insulating part, wherein the flexible membrane is arranged in-between the first insulating part and the second insulating part, compressing the flexible membrane therebetween.
2. The connector part according to claim 11, wherein the first insulating part and the second insulating part are arranged to compress the flexible membrane therebetween such that the flexible membrane is deformed in a direction substantially perpendicular to a direction of compression, to provide for the seal between the plurality of electric contacts and the flexible membrane.
23. The connector component according to claim 19, wherein a physicochemical bond is provided between the flexible membrane and the plurality of electric contacts.
3. The contact block according to claim 1, wherein the seal includes a physicochemical bond provided between the flexible membrane and the plurality of electric contacts.
24. The connector component according to claim 19, wherein at least one of the plurality of electric contacts includes a piston-type contact.
5. The contact block according to claim 1, wherein at least one of the plurality of electric contacts includes a piston-type contact.
25.	The connector component according to claim 19, wherein each one of the plurality of electric contacts and the flexible membrane are configured for a free axial movement relative to an axial movement of the other electric contacts.
7. The contact block according to claim 1, wherein each one of the plurality of electric contacts is configured for a free axial movement that is independent of an axial movement of the other contacts.
26. The connector component according to claim 19, further comprising: a printed circuit board connected to the plurality of electric contacts
6. The contact block according to claim 1, the contact block configured to be connected to a printed circuit board (PCB).
27. The connector component according to claim 19, wherein each one of the plurality of electric contacts includes an electrically conductive pin.
18. The connector according to claim 14, wherein each on the plurality of electric contacts of the socket or the plug includes an electrically conductive pin.
28. The connector component according to claim 22, wherein the plurality of contacts traverse the first insulating part.
10. The contact block according to claim 1, wherein the plurality of contacts also traverse the first insulating part, a second seal provided between the first and the second insulating parts.
29. A connector system including a first connector component and a second connector component, the first and second connector component being connectable to each other, wherein the first connector component includes a plurality of concentrically arranged circular conductive tracks, and wherein the second connector component includes, a plurality of electric contacts, each one of the plurality of electric contacts arranged to electrically connect to one of the plurality of concentrically arranged circular conductive tracks of the first connector component, and a flexible membrane having traversing holes, the flexible membrane being traversed by the plurality of electric contacts at respective ones of the traversing holes, wherein side walls of the plurality of electric contacts are in contact with side walls of the corresponding traversing holes of the flexible membrane to provide for a seal between the plurality of electric contacts and the flexible membrane.
1. A contact block for a connector, the contact block comprising: a first insulating part; a second insulating part; a flexible membrane having traversing holes; a plurality of electric contacts, the flexible membrane is traversed by the plurality of contacts at respective ones of the traversing holes, wherein side walls of the plurality of electric contacts are in direct contact with side walls of the corresponding traversing holes of the flexible membrane to provide for a seal between the plurality of contacts and the flexible membrane.
29. A connector system including a first connector component and a second connector component, the first and second connector component being connectable to each other, wherein the first connector component includes a plurality of concentrically arranged circular conductive tracks, and wherein the second connector component includes, a plurality of electric contacts, each one of the plurality of electric contacts arranged to electrically connect to one of the plurality of concentrically arranged circular conductive tracks of the first connector component, and a flexible membrane having traversing holes, the flexible membrane being traversed by the plurality of electric contacts at respective ones of the traversing holes, wherein side walls of the plurality of electric contacts are in contact with side walls of the corresponding traversing holes of the flexible membrane to provide for a seal between the plurality of electric contacts and the flexible membrane.
17. The connector according to claim 14, wherein each on the plurality of electric contacts of the plug or the socket includes a concentrically arranged circular conductive track.
30. The connector system according to claim 29, wherein the first connector component and the second connector component include a locking system that permits a rotation of the first connector component relative to the second connector component when the first and second connector component are connected to each other.
19. The connector according to claim 14, further comprising: a locking system configured to allow a rotation of the plug to be blocked or limited relative to the socket.
31. The connector system according to claim 29, wherein each one of the plurality of electric contacts is configured to provide for a degree of freedom in an axial direction of the respective electric contact, allowing to both exert a force on the another connector component when the connector component is connected to the another connector component, and provide an independence of movement between different electric contacts.
4. The contact block according to claim 1, wherein each one of the plurality of electric contacts is configured to provide for a degree of freedom allowing to both exert a force on a counter-part positioned opposite the contact block and provide an independence of movement between different electric contacts.
32. The connector system according to claim 29, further comprising: a first and a second insulating part, wherein the flexible membrane is arranged in-between the first insulating part and the second insulating part, compressing the flexible membrane therebetween.
20. The connector part according to claim 11, wherein the first insulating part and the second insulating part are arranged to compress the flexible membrane therebetween such that the flexible membrane is deformed in a direction substantially perpendicular to a direction of compression, to provide for the seal between the plurality of electric contacts and the flexible membrane.
33. The connector system according to claim 29, wherein a physicochemical bond is provided between the flexible membrane and the plurality of electric contacts.
3. The contact block according to claim 1, wherein the seal includes a physicochemical bond provided between the flexible membrane and the plurality of electric contacts.
34. The connector system according to claim 29, wherein at least one of the plurality of electric contacts includes a piston-type contact.
5. The contact block according to claim 1, wherein at least one of the plurality of electric contacts includes a piston-type contact.
35. The connector system according to claim 29, wherein each one of the plurality of electric contacts and the flexible membrane are configured for a free axial movement relative to an axial movement of the other electric contacts.
7. The contact block according to claim 1, wherein each one of the plurality of electric contacts is configured for a free axial movement that is independent of an axial movement of the other contacts.
36. The connector system according to claim 29, further comprising: a printed circuit board connected to the plurality of electric contacts.
6. The contact block according to claim 1, the contact block configured to be connected to a printed circuit board (PCB).
37. The connector system according to claim 33, wherein the plurality of contacts traverse the first insulating part.
22. The connector part according to claim 11, wherein the plurality of contacts also traverse the first insulating part, a second seal provided between the first and the second insulating parts.
38. The connector system according to claim 29, wherein each one of the plurality of electric contacts includes an electrically conductive pin.
18. The connector according to claim 14, wherein each on the plurality of electric contacts of the socket or the plug includes an electrically conductive pin.


Allowable Subject Matter
Claims 19-38 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 19 Jordan (US. 2014/0199896 A1) teaches “A connector component comprising: a plurality of electric contacts, each one of the plurality of electric contacts arranged to electrically connect to one of a plurality of concentrically arranged circular conductive tracks of another connector component; and a flexible membrane having traversing holes, the flexible membrane being traversed by the plurality of electric contacts at respective ones of the traversing holes.” (Connector 1, Contact 29, another connector component 15 and flexible membrane 15)
Jordan (US. 2014/0199896 A1) does not teach “wherein side walls of the plurality of electric contacts are in contact with side walls of the corresponding traversing holes of the flexible membrane to provide for a seal between the plurality of electric contacts and the flexible membrane.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 19, these limitations, in combination with remaining limitations of claim 19, are neither taught nor suggested by the prior art of record, therefore claim 19 is allowable.
Claims 20-28 are dependent on claim 19 and are therefore allowable for the same reasons.  
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 29 Jordan (US. 2014/0199896 A1) teaches “A connector system including a first connector component and a second connector component, the first and second connector component being connectable to each other, wherein the first connector component includes a plurality of concentrically arranged circular conductive tracks, and wherein the second connector component includes, a plurality of electric contacts, each one of the plurality of electric contacts arranged to electrically connect to one of the plurality of concentrically arranged circular conductive tracks of the first connector component, and a flexible membrane having traversing holes, the flexible membrane being traversed by the plurality of electric contacts at respective ones of the traversing holes.” (Connector 1, Contact 29, another connector component 15 and flexible membrane 15)
Jordan (US. 2014/0199896 A1) does not teach “wherein side walls of the plurality of electric contacts are in contact with side walls of the corresponding traversing holes of the flexible membrane to provide for a seal between the plurality of electric contacts and the flexible membrane.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 29, these limitations, in combination with remaining limitations of claim 29, are neither taught nor suggested by the prior art of record, therefore claim 29 is allowable.
Claims 30-38 are dependent on claim 29 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831